Title: To John Adams from Caleb Gibbs, January 1801
From: Gibbs, Caleb
To: Adams, John



Sir
Boston January 1801

I flatter myself that the President of the United States will excuse the Liberty I have taken in addressing him at this time, but concious that he will lend an listing ear to my observations induces me to do it.
The Inclosed Copy of a duplicate to the Secretary of the Navy in June 1799, respecting my situation, and soliciting him to keep me in view in case of any preferment taking place in the Naval line in this quarter, but so long a period having elapsed and not hearing from him, the United States having purchased a permanent Cite for a dock and Navy Yard, the time fast approaching. when it is probable a Commencement of the Navy department will take place at Charlestown prompts me to acquaint of my wishes and the Corrispondence I have assumed with the Secretary of Navy.
From the 1st. of January 1795, I have been in the Navy department of Boston at $.750. pr. ann. far inadequate for the support of a growing family particularly for the last three years when the necessaries of Life have been so extremly high, and had it not been for a small part of my hard earned earnings for Eight long years sevice during our revolutionary war (and one year after the peace), I should feel far in the rear before this period with a mortification unsurmountable, but the looking forward to the time (which President Washington and General Knox mentions) for something better to turn up, has buyoed up my hopes to the present day.
It is to you Sir I make known my request and let me flatter myself with the pleasing hope that you will bear me in mind before the expiration of your administration.
As I have been writing on private concerns I feel it a duty I owe the United States to offer a few remarks of a public nature. Permit me then Sir (in Confidence) to observe.
Arrangement, system and strict oeconomy (which is the first principals of Life) are wanting in the Navy department in this quarter. In my opinion a Navy Agent never ought to be concerned in Commerce any way, there being so many ways to appropriate public property to private emolument and opens so many avenues of temptation, that an enterprizing Merchant would know no bounds to his ambition
No man ought to be concerned in any private business that is in public employ but he ought to receive a salary sufficient to maintain himself and family with respectability
A man who is paid a per Centum upon all his payments and purchases naturally reflects, that the more of the public money he pays away, the more he has to receive for his services consequently there is no inducement for oeconomy but on the contrary.
To enter into the minutia of the Department at present, would take up too much of your time Sir. I could write largely on this subject and when I reflect that so much money is paid away by Government (when a Considerable part might be saved makes me (who knows) feel mortified. Hence it is of moment to the United States even at the present stage of our Naval affairs to begin a reform and to oeconomise.
It is a fact undeniable that more money is spent that ought to be. Nay I would venture an Assertion that 10,000 dollars might be saved to the United States provided the Naval expenditures to be as much as they have been within these three years past, if properly appropriated and taken care of.
With great respect / I have the honor to be / Sir / Your most Obedient / humble servant

Caleb Gibbs
P. S. In the duplicate mentioning documents, No. 1. and 2. are General Washington’s General Orders when I left his family and his Certificate of my military services when he took leave of the Army at New York both which you did me the honor to peruse at Quincy some time since.
              Since writing, a Circumstance in point, to shew the impropriety of a Navy Agent being concerned in Commerce will appear by a Voucher No. 264 which will accompanies my return for the Month of January, due the 7th. of February inclosed to the Secretary of the Navy, and may be seen at his office—
              C G.


